TUTTLE, Senior Circuit Judge,
dissenting:
With deference, I dissent. I agree that we should not substitute our judgment for the Corps of Engineers in making its final decision on the grant of the permit. I disagree completely, however, with the majority’s decision that the Application for the permit contains sufficient information from *988which either the public, who are entitled to notice, or the Corps of Engineers, could reasonably be expected to weigh the benefits against the disadvantages of the proposed fill. Obviously, the advantages and disadvantages cannot be weighed, one against the other, unless the use to which the filled land is to be put is explained in sufficient detail so that the public and the Corps can know what they are balancing against the loss of the wetlands. Here, the application was totally lacking in the information necessary for anyone to measure the advantages against the disadvantages of allowing the fill.
As stated in the majority opinion, Section 404 of the Clean Water Act, 33 U.S.C.A. § 1344 and the regulations issued thereunder require that, before a dredge and fill permit can be issued, the Corps must be provided with “a complete description of the proposed activity including necessary drawings, sketches or plans sufficient for public notice.” (The emphasis throughout is added.) 33 C.F.R. § 335.1(d). The majority opinion further correctly, I think, states: “This public notice is primarily intended to advise all interested parties of the proposed activity for which a permit is sought and to make possible an evaluation of the probable impact on the public interest.” That means, of course, that the public notice is intended to let everyone who is entitled to have the information know what benefits are to be achieved from the actual intended use in order to weigh those benefits against the loss to the environment resulting from filling the heretofore wetlands.
Now, what information does the application here give to meet this requirement? To begin with, it is to be noted from the development plan quoted in the majority opinion that such a plan was merely “educated guesses or examples of specific uses that are representative of the more generic marine industrial-commercial classification given this project.” Then, the educated guesses are:
In general1 terms ... to complement and supplement the activities of the Port Everglades Authority in a manner consistent with its industrial zoning classification. It is therefore anticipated that the property will be developed for marine industrial and commercial activities, such as port-related support facilities and services____ Some degree of container cargo or warehousing ... along with some trucking-distribution activities.
The plan then states: “Clearly, market demand and market conditions will have a major impact on the ultimate land uses, and these variables cannot be evaluated at this point.”
It is clear to my mind that no one, whoever he or she might be, could weigh the advantages against the disadvantages of the fill on these lands from the uses suggested, to which, even as general as they were, the owner made no actual commitment. Even if the so-called “public” or the Corps of Engineers officials were prescient or even omniscient, they still could not properly weigh the one against the other because the applicants themselves did not know what the future use of the property would be.
In the absence of a sufficient application, of course, the whole process fails. I would therefore reverse the judgment of the trial court dismissing the complaint and denying the injunction.

. Compare these general terms with the requirement of "a complete description."